 
 
IV 
111th CONGRESS
1st Session
H. RES. 460 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2009 
Mr. Burton of Indiana submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2194) to amend the Iran Sanctions Act of 1996 to enhance United States diplomatic efforts with respect to Iran by expanding economic sanctions against Iran. 
 
 
That immediately upon the adoption of this resolution the House shall consider in the House the bill (H.R. 2194) to amend the Iran Sanctions Act of 1996 to enhance United States diplomatic efforts with respect to Iran by expanding economic sanctions against Iran. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The bill shall be considered as read. All points of order against provisions in the bill are waived. Clause 1(c) of rule XIX shall not apply to consideration of the bill. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Foreign Affairs; and (2) one motion to recommit with or without instructions.  
 
